Pee Ctjeiam.
We think the indictment is defective in that it fails to state that the United States Eidelity and Guaranty Company, is within any of the classifications as specified by section 167 of the Crimes act, under which the indictment is framed, the language of which section is as follows:
“Any person who, holding an office of trust and profit under the authority of this state, or under any public or private corporation existing under the laws thereof, who shall embezzle any of the money, property or securities committed to his keeping, with intent to defraud the state or any county thereof, or any city, borough, township, body corporate or person, or shall fraudulently dispose of the same, shall be guilty of a high misdemeanor.”
The indictment in the present case states that the moneys were due to and the property of the United States Eidelity and Guaranty Company; that they were feloniously embezzled and converted by the defendant to his own use with *199intent to defraud the United States Fidelity and Guaranty Company, but there is nothing to indicate whether this company is a corporation, a social organization or other entity. This being true we think the indictment fatally defective. State v. Lyon, 45 N. J. L. 272; State v. Cohen, 7 N. J. Adv. R. 1199.
The case, but recently brought before us, is speedily disposed of to the end that a new indictment may be found before the statute of limitations shall intervene to protect the defendant from prosecution.
The motion to quash will be granted.